370 F.2d 96
Roy THOMAS, Appellant,v.UNITED STATES of America, Appellee.
No. 23462.
United States Court of Appeals Fifth Circuit.
December 19, 1966.
Certiorari Denied March 20, 1967.

See 87 S. Ct. 1164.
Newton B. Schwartz, Houston, Tex., for appellant.
James R. Gough, Asst. U. S. Atty., Morton L. Susman, U. S. Atty., Houston, Tex., for appellee.
Before TUTTLE, Chief Judge, and AINSWORTH and DYER, Circuit Judges.
PER CURIAM:


1
Appellant was convicted of willfully making false statements on his income tax returns for the years 1958 and 1959 in violation of 26 U.S.C.A. § 7206(1). Of the many specifications of error relied upon the only one that need be noted is the contention that the indictment should have been dismissed because the grand jury pool from which this particular grand jury was selected was compiled substantially from the Texas poll tax list. There was a complete lack of evidence that the grand jury pool used here did not reflect a fair cross-section of the community. See Rabinowitz v. United States, 5 Cir. 1966, 366 F.2d 34.


2
We have considered all the specifications of error and find them to be without merit. The judgment is


3
Affirmed.